Citation Nr: 0026380	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  98-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the right shoulder, ribs, head, and back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
November 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  This determination, which reopened 
previously denied claims of service connection for a shoulder 
condition, fractured ribs, head injury, and back condition, 
denied the veteran entitlement to service connection for 
these disorders.  

This case was previously before the Board and in March 2000 
it was remanded to the RO for further development.  This case 
has since been returned to the Board.  


FINDINGS OF FACT

1.  Service connection for a shoulder condition, fractured 
ribs, head injury, and back condition was denied by an 
unappealed RO rating action in January 1997.  

2.  Evidence received since the January 1997 determination 
includes a lay statement from one of the veteran's service 
comrades which is so significant that it must be considered 
in connection with all the evidence to fairly decide the 
merits of the veteran's claim.  

3.  There is no competent (medical) evidence tending to 
demonstrate that the veteran has current right shoulder, rib, 
head, or back injury residuals, or that such residuals are 
the result of disease or injury in service.  



CONCLUSIONS OF LAW

1.  Evidence produced subsequent to the January 1997 rating 
action which denied the veteran service connection for a 
shoulder condition, fractured ribs, head injury, and back 
condition is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.160 (d)(1999).  

2.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for residuals of injuries 
to the right shoulder, ribs, head, and back.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Claims are Reopened by New and Material Evidence

In unappealed rating decision in January 1997, claims for 
entitlement to service connection for a shoulder condition, 
fractured ribs, head injury, and back condition were denied.  
This decision essentially found that these disorders were not 
demonstrated by the clinical evidence then of record.  

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for a 
shoulder condition, fractured ribs, a head injury, and a back 
condition is final.  Consequently, the veteran's claims as to 
service connection for these disorders may not be reopened 
absent the submission of new and material evidence.  See 
38 U.S.C.A. § 5108(a).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See also Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist the absence of a well-grounded claim.  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  Third, if the 
reopened claim is well grounded VA may evaluate the merits of 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The evidence received subsequent to the January 1997 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Although the RO denied entitlement to service connection for 
the disorders in issue in April 1998 without a formal 
discussion of whether new and material evidence has been 
submitted to reopen the previously denied and final claims, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a matter" 
on appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
when there is a prior final decision regarding that claim.  
Id. At 392.  Although these are two separate questions, there 
are components of a single claim for service connection.  Id.  
See also Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
the RO's actions; Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).  

At the time of the January 1997 rating action (when the RO 
originally considered this matter) the evidence consisted, in 
pertinent part, of the veteran's lay statements that 
essentially asserted that he had sustained injury to his 
right shoulder, ribs, head, and back in service, and VA 
clinical data which included a VA consultation in December 
1989 in which the veteran related that he had a lower back 
ruptured disc.  There was no diagnosis of right shoulder, 
rib, head or back disorder or any evidence suggesting that 
these disorders if existing were linked to his active 
service.  

On the basis of the above, the RO in January 1997 concluded 
that a right shoulder, rib, head and back disorder 
attributable to service was not demonstrated.

Evidence adduced since the January 1997 rating decision 
includes an April 1998 statement from a service comrade of 
the veteran, which asserts that the veteran was injured in a 
military jeep accident in service.  This statement is 
presumed credible for the purpose of reopening the veteran's 
claim and it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claims for service connection for right 
shoulder, rib, head and back disorders are reopened.  

Whether the Claims are Well Grounded

The question now for the Board to consider is whether the 
claims for service connection for right shoulder, rib, head, 
and back disorders are well grounded.  See Elkins v. West, 12 
Vet. App. 209 (1999).  In other words is there evidence that 
shows that these claims are plausible, meritorious on their 
own or capable of substantiation?  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirement for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. At 93.

At the outset the Board notes that the veteran's service 
medical records are not available and were apparently 
destroyed in a fire at the National Personnel Records Center 
in 1973.  The only available service records consist of 
copies of unit morning reports, which show that the veteran 
was hospitalized for approximately 10 days in August 1957.  
The cause of his hospitalization is not indicated.  

While there is evidence consisting of the veteran's 
statements and that of his service comrade that the veteran 
sustained multiple injuries as a result of a motor vehicle 
accident in service with injuries to his head, shoulder, 
chest and sides, ribs and back, there is no medical evidence 
and/or opinion that the veteran currently has any residual 
disorders stemming from these injuries involving his right 
shoulder, ribs, back and/or head.  We observe that the post 
service evidence shows that the veteran was found to have a 
back disorder on VA hospitalization in 1974 but the clinical 
record since this hospitalization contains no diagnosis of 
any continuing back disability.  Furthermore, the chronic 
lumbosacral strain diagnosed at hospitalization in 1974 was 
clinically attributed to an injury in 1970 many years after 
the veteran's service separation.  He suffered a 
cerebrovascular accident ("stroke") in 1985, but there is 
no competent (medical) evidence relating this to prior 
trauma.  Nor, if this is considered a "head" disorder, is 
there any evidence that it was manifested in service or 
within the first year thereafter, such as to invoke the 
presumption of service incurrence of certain chronic diseases 
under 38 C.F.R. § 3.309 (1999).

Without medical evidence of current disability involving the 
right shoulder, ribs, head, and back, and competent medical 
evidence relating these disorders to disease or injury in 
service, the veteran's claims are not well grounded.  While 
the lay statements submitted in support of the veteran's 
claim and the veteran's testimony and statements are arguably 
probative as to the incurrence of injuries in service 
stemming from a motor vehicle accident as claimed, they do 
not establish that injuries sustained in this accident 
resulted in chronic disabilities or that the veteran has 
current disabilities involving his right shoulder, ribs, head 
and back which had their onset in service.  This is a medical 
question, which is beyond the veteran's competence as a lay 
person.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where there is no evidence of a claimed disorder 
during service or where there is no medical evidence linking 
the claimed disorder to service or any service event or 
experience or where the disorder is not currently 
demonstrated, the claim is not well grounded.  See 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Because there is no evidence of record, other than the 
veteran's assertion and the statements of a service comrade, 
tending to establish a relationship between current 
disability and the veteran's motor vehicle accident and 
injuries in service, the veteran's claims that he has right 
shoulder, rib, head, and back disorders attributable to 
service are implausible.  Here we reiterate lay persons 
without appropriate medical training and expertise are not 
competent to relate any chronic symptom to a current 
disability or to otherwise provide a nexus between these 
problems and service.  See Voerth v. West, 13 Vet. App. 117, 
120 (1999).  If the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of injuries 
to the right shoulder, ribs, head and back are reopened.  To 
this extent, the appeal is granted.  

The claims for service connection for residuals of injuries 
to the right shoulder, ribs, head, and back are denied as not 
well grounded.  


		
	J. E. Day
	Member, Board of Veterans' Appeals




 
- 6 -

- 1 -


